Title: To George Washington from Lafayette, 14 May 1784
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George

 

My dear General
Paris May the 14th 1784

To My Great Satisfaction, My departure is fixed Upon the tenth of Next Month, When I intend leaving paris, and Immediately Embarking for America—My Course will be straight to Pottowmack, and I do Most feelingly Anticipate the pleasure of our Meeting at Mount Vernon —there is Nothing New in france, But that the Affair of the free Ports is Quite Settled, and that Nothing yet Has Been done Respecting the Intended Regulations for Commerce Betwen America and the West Indias—Governement are very friendly to the Interest of the United States, But labour Under Many difficulties, the Strongest of all is the Complaints of flour Merchants, Manufacturers, and Raisers in the Country Round Bordeaux—there Has Been a Pretention Set up a Vienna By the Empress of Russia, for a Preeminence of Her Ambassador over ours, Which is foolish and Groundless, and from Which She Must Certainly desist—some Portuguese Disputes Respecting a Settlement in Africa Have Been decided to the Satisfaction of france—Mr pitt’s party will be the Stronger in the New Parliament—But Charles fox Comes in as a Member for Wesminster, and Will Head an Opposition—the Situation of Ireland is Critical, the lord lieutenant’s Conduct Has Been foolish, and Some Resolutions of the people are very Spirited—A German doctor Called Mesmer Having Made the Greatest discovery Upon Magnetism Animal, He Has instructed scholars, Among Whom Your Humble Servant is Called One of the Most Enthusiastic—I know as Much as Any Conjurer Ever did, Which Remind’s me of our old friend’s at Fiskills Enterview with the devil that Made us laugh So Much at His House, and Before I go, I will Get leave to let You into the Secret of Mesmer, which, you May depend Upon, is a Grand philosophical discovery.
Mr jay is Gone this Morning to Dover where He intends embarking for America—He Has taken Care of A family picture, including mde de Lafayette, our Children, and Myself which I Beg leave to Present to My dear General, as the likenesses of those Who are Most Affectionately devoted to Him.
the Whole family join with me in the Most Respectfull Compliments to You, and Mrs Washington—Be so kind, My dear

General, to Remember me to the other Inhabitants of Mount Vernon, and to all friends that You May Happen to See—Adieu, My dear General, Be pleased With Your Usual kindness, to Receive the tender wishes of one who More than Any Man Existing May Boast of Being, Your excellency’s Most Affectionate, Respectfull friend and Humble Servant

Lafayette

